Citation Nr: 0026942	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  94-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound to the right shoulder 
prior to January 6, 1999.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
shoulder since January 6, 1999.

3.  Entitlement to service connection for a right biceps 
disorder, claimed as secondary to the service-connected shell 
fragment wound to the right shoulder.

4.  Entitlement to service connection for right 
acromioclavicular arthritis, claimed as secondary to the 
service-connected shell fragment wound to the right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.

Service connection was granted for residuals of a shell 
fragment wound to the right shoulder by an April 1947 rating 
decision.  A noncompensable (zero percent) disability rating 
was assigned, effective March 25, 1947.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In an 
August 1992 rating decision, the RO denied a compensable 
rating for residuals of a shell fragment wound to the right 
shoulder.  A 10 percent rating was subsequently granted for 
these residuals by a June 2000 Supplemental Statement of the 
Case, effective January 6, 1999.  In a July 1996 rating 
decision, the RO denied service connection for right 
acromioclavicular arthritis and mild biceps weakness, claimed 
as secondary to residuals of a shell fragment wound to the 
right shoulder.

The veteran provided testimony at a personal hearing 
conducted before the RO in August 1993, a transcript of which 
is of record.

This case was previously before the Board in April 1996 and 
February 1997, when it was remanded for additional 
development to include examinations to determine the severity 
of the shell fragment wound residuals.  It has now been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board finds that the RO has 
substantially complied with the prior remand directives.  
Moreover, the Board notes that the veteran's representative, 
in an August 2000 statement, acknowledged that a review of 
the record revealed that the requested aspects of the 
February 1997 remand had been accomplished.  Accordingly, a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to January 6, 1999, the medical evidence did not 
show that the veteran's residual shell fragment wound scars 
of the right shoulder were poorly nourished with repeated 
ulceration, tender and painful, or productive of any 
limitation of function.

2.  Since January 6, 1999, the medical evidence does not show 
that the veteran's residual shell fragment wound scars of the 
right shoulder are productive of any limitation of function.

3.  The medical evidence on file shows that the veteran 
sustained no more than slight, if any muscle damage due to 
the shell fragment wound to the right shoulder.

4.  The veteran has submitted plausible claims of entitlement 
to service connection for arthritis of the right shoulder and 
a right biceps disorder as secondary to the service-connected 
shell fragment wound residuals.

5.  The preponderance of the evidence is against the finding 
that the veteran's right biceps disorder was incurred in or 
aggravated by his period of active duty, to include the 
service-connected shell fragment wound residuals.

6.  The medical evidence tends to support a finding that the 
veteran arthritis of the right shoulder is secondary to the 
service-connected shell fragment wound residuals.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
shell fragment wound to the right shoulder prior to January 
6, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.56, 4.45, 4.59, , 4.73, 
4.118 Diagnostic Codes 7803-7805 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
shoulder since January 6, 1999, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.56, 4.45, 4.59, 4.73, 4.118 Diagnostic Codes 7803-7805 
(2000).

3.  The veteran's right biceps disorder was not incurred in 
or aggravated by the veteran's period of active service, nor 
is it secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310(a) (2000).

4.  The veteran's right acromioclavicular arthritis is 
secondary to the service-connected shell fragment wound to 
the right shoulder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's service medical records 
show that he sustained a shrapnel wound to the right shoulder 
in October 1943.  It is noted that the wound was described as 
"perforatory" and mild in the service medical records.  The 
wound was cleaned, treated with medication and Vaseline gauge 
dressing.  On his October 1945 discharge examination, it was 
noted that the veteran had sustained a shrapnel wound to the 
right shoulder.  However, his skin was clinically evaluated 
as normal, and it was stated that there were no 
musculoskeletal defects.

Service connection was subsequently granted for residuals of 
a shell fragment wound to the right shoulder by an April 1947 
rating decision.  A noncompensable disability rating was 
assigned effective March 25, 1947.  Handwritten notes reflect 
that the disability was evaluated pursuant to Diagnostic Code 
7805.

In June 1992, the veteran submitted a statement contending 
that his service-connected right shoulder impalement had 
worsened since his last evaluation and that he wanted an 
increased rating.  The veteran submitted VA medical treatment 
records dated in April 1992 in support of his claim for an 
increased rating.  However, while these records note that the 
veteran's medical history included a shrapnel wound to the 
right shoulder, no pertinent findings were made regarding the 
severity of the service-connected disability.

In an August 1992 rating decision, the RO denied the 
veteran's claim for a compensable disability rating for his 
residuals of a shell fragment wound to the right shoulder.  
The veteran appealed this decision to the Board.

At the August 1993 personal hearing, the veteran contended 
that his biceps muscle had pulled away from the right 
shoulder.  He testified that he did not know how it happened, 
but assumed that the shrapnel wound damaged the muscle and 
caused it to pull away.  The veteran also described the 
treatment he received for the initial shrapnel wound.  Among 
other things, he testified that the doctor informed him that 
the shrapnel had penetrated too deep inside, and that it 
would cause more damage to take it out.  Therefore, the wound 
was only patched up; the shrapnel was left in the shoulder, 
and the veteran asserted that it was still in there.  He 
testified that no X-ray had been conducted on the shoulder, 
nor had he ever requested one.  Additionally, he testified 
that he experienced pain in the right shoulder, and that his 
shoulder problems caused him difficulty in lifting objects 
and doing his work.  However, there was no pain at the point 
of the shell fragment wound.  The veteran further testified 
that the only treatment he received from VA was medication 
for his shoulder pain.

The veteran underwent a VA scars examination in October 1993.  
At this examination, it was noted that the veteran had no 
subjective complaints, and that the scar was asymptomatic.  
On examination, it was noted that the veteran had a well-
healed linear 1.5 cm scar located on the right shoulder just 
below "clavicle lateral 1/3."  Color was found to be 
normal.  There was no evidence of keloid formation, 
adherence, herniation, inflammation, swelling, depression, 
vascular supply, or ulceration.  Further, it was stated that 
the scar was not tender and painful on objective 
demonstration.  Based on the foregoing, the examiner 
diagnosed scar-traumatic, asymptomatic.

The veteran underwent another VA medical examination in 
October 1993 concerning his right biceps.  At this 
examination, it was noted that "eighteen years ago" the 
shoulder pulled away in his right arm.  It was noted that he 
was not in the service at the time, but was playing baseball.  
He reportedly threw the ball during the game and hurt his 
right shoulder.  The soreness persisted.  Consequently, he 
saw a doctor who told him he had "pulled a muscle off."  
Since that time, he had experienced pain in the right 
shoulder.  It was also noted that the veteran had sustained a 
shrapnel wound to the "left" shoulder, and that this was 
left in without any surgery having been performed.  The 
veteran reported that his "left" shoulder fragment had 
chipped a bone.  Following examination of the veteran, the 
examiner diagnosed ruptured long head of the biceps, right.

In April 1996, the Board remanded the case for the RO to 
obtain any additional medical records concerning the 
veteran's right shoulder since April 1992, and to accord the 
veteran a new examination to evaluate the severity of his 
service-connected disability.  Among other things, the Board 
directed that X-rays should be conducted on the veteran's 
right shoulder to determine if he had any retained foreign 
body.  

Following the Board's remand, VA medical treatment records 
were added to the file which covered a period from April 1992 
to February 1996.  These records primarily show treatment for 
hypertension and problems with the right third metacarpal.  
However, records from January and August 1993, note that the 
veteran complained of right shoulder pain which was assessed 
as traumatic arthritis.  The January 1993 records attributed 
the arthritis to the veteran's in-service shell fragment 
wound.

The veteran underwent a VA joints examination in May 1996.  
On physical examination, it was noted that the veteran had 
significant swelling in the right shoulder area.  
Nevertheless, it was found to be nontender to palpation and 
percussion.  The only area that had some tenderness was the 
acromioclavicular joints.  However, this tenderness was mild.  
Additionally, the veteran was found to have full active and 
passive range of motion of the right shoulder, including 
elevation to 170 degrees, external rotation to 40 degrees, 
and internal rotation to approximately 60 degrees.  It was 
stated that this was equal with the contralateral side.  The 
examiner found no gross deformity of the right shoulder.  
Nonetheless, it was noted that, with active flexion of the 
right elbow, there was some atrophy and dimpling of the 
proximal portion of the biceps brachii muscle.  Strength 
testing was 5/5 bilaterally with finger abduction, wrist 
flexion, wrist extension, finger extension, and the triceps.  
The right biceps were found to be 4/5, compared to 5/5 for 
the left.  Also, the veteran was found to have 5/5 strength 
with bilateral abduction using his deltoid.  There was no 
weakness with rotator cuff resistance motions.  Further, 
there was no evidence of impingement signs such as Hawkins or 
Nears, and there was no palpable biceps tendon subluxation 
upon range of motion.  There was also no evidence of 
instability.  Apprehension test of the right shoulder was 
negative.  Moreover, it was noted that the veteran had a 1 cm 
anterior, well-healed scar over the distal clavicular are, 
and there was no palpable mass or deformity in this region.  

The examiner noted that X-rays of the right shoulder revealed 
no foreign body or metal debris.  However, the veteran did 
have mild arthritis of the acromioclavicular joint with some 
narrowing and mild osteophytic changes.  Nevertheless, there 
was no significant evidence of arthritis of the glenal 
humeral shoulder joint.  Also, no fractures were seen, and 
there was no evidence of bony malunion.

Based on the foregoing, the examiner diagnosed mild right 
acromioclavicular arthritis which was possibly secondary to 
the distal clavicular injury from shrapnel which might have 
caused early damage and degeneration to the articular 
cartilage of the joint.  The examiner also diagnosed mild 
right biceps weakness which might have been caused by soft 
tissue injury to the proximal biceps area from the blast 
injury (i.e., shell fragment wound).  No other significant 
abnormalities were noted.  Further, the examiner commented 
that it was felt that these diagnoses were secondary to the 
prior injury, but were mild.

The veteran also underwent a VA scars examination in May 
1996.  Regarding subjective complaints, it was stated that 
the scars themselves were asymptomatic.  It was also noted 
that the scars were located in the right lateral clavicular 
area of the chest or shoulder.  There was one linear scar 
which measured 2 cm and was round.  Another scar measured 1 
cm in diameter.  Both of these scars were found to be healed.  
The scars were otherwise unremarkable.  Based on the 
foregoing, the examiner diagnosed scars, traumatic, 
asymptomatic.

In a July 1996 rating decision, the RO denied service 
connection for right acromioclavicular arthritis and mild 
biceps weakness, claimed as secondary to residuals of a shell 
fragment wound to the right shoulder.  The veteran appealed 
this decision to the Board.

In February 1997, the Board determined that the May 1996 VA 
examination was inadequate for a resolution of the veteran's 
claims.  Therefore, the case was remanded for the RO to 
obtain additional medical treatment records, and to accord 
the veteran a new examination of his right shoulder.  Among 
other things, the examiner was directed to provide an opinion 
as to whether the veteran's right shoulder arthritis and/or 
right biceps disorder were etiologically related to the 
veteran's service-connected shell fragment wound residuals.

In March 1997, the RO, in accord with the Board's remand, 
sent correspondence to the veteran requesting that he 
identify any additional medical concerning his right 
shoulder.  The RO subsequently sent a follow-up letter to the 
veteran in June 1997, which noted that he had not responded 
to the previous request, and that the information requested 
was essential in the processing of the veteran's appeal.  
Nevertheless, the RO informed the veteran that if they did 
not hear from him within thirty (30) days they would proceed 
based on all evidence currently of record.  

In a July 1997 statement, the veteran essentially reported 
that all of his medical treatment for the right shoulder had 
been through the VA.  Later that same month, the veteran 
underwent VA examinations of the muscles and joints.

At the VA muscles examination, the veteran reported that he 
had weakness of his arm and limited ability to make a bicep.  
He reported that he felt this inhibited him in aspects of 
heavy manual labor.  On examination, the examiner found no 
evidence of tissue loss.  It was noted that there was a 
cluster of three scars on the anterior pectoralis in the 
deltopectoral groove 1 cm in length.  Further, the examiner 
found that no muscle was penetrated in the biceps right 
between the deltopectoral groove where the scars were noted.  
There were no adhesions, and no evidence of damage to bones, 
joints, or nerves.  However, the right bicep did show 
evidence of a partial tear with a small defect.  The veteran 
was found to have normal strength of the deltoid and rotator 
cuff, and good strength of the right biceps.  Similarly, he 
was found to have normal strength of wrist flexors, wrist 
extensors, and intrinsics of the hand.  The examiner also 
found that there was no evidence of pain with motion of the 
elbow, shoulder, or wrist.  Additionally, there was no 
evidence of muscle hernia.  Based on the foregoing, the 
examiner diagnosed partial biceps muscle tear.  Nevertheless, 
the examiner emphasized that, overall, the veteran had good 
strength of the right biceps muscle, causing minimal 
disability.  The examiner further commented that the wound 
would present a small aspect of weakness in the right upper 
extremity in limiting him from heavy manual labor.  
Otherwise, the veteran would be able to function adequately 
with the right upper extremity.  The examiner also stated 
that the injury the veteran sustained with the shell 
fragments to the right shoulder and right biceps "could very 
well be connected to that injury."

On the VA joints examination, the veteran was found to have 
no swelling or deformity of the right shoulder.  
Nevertheless, it was noted that he had a cluster of 1 cm 
scars that were well-healed and anterior to the right 
shoulder.  There was no evidence of subluxation of the 
joints.  Additionally, there was no tenderness over the 
shoulder, nor over the acromioclavicular joint.  The examiner 
found no instability, no apprehension, nor dislocation.  
Range of motion was as follows: forward flexion to 150 
degrees; extension to 40 degrees; external rotation to 45 
degrees; internal rotation to 100 degrees, able to touch 
"T7;" and abduction was full to 160 degrees.  

X-rays of the right shoulder revealed the osseous 
architecture and soft tissues to be unremarkable.  No bony 
pathology was identified, and the visual joints appeared 
normal.  Overall impression was that the right shoulder was 
within normal limits.

Based on the foregoing, the VA joints examiner diagnosed 
mild, acromioclavicular arthritis which appeared to cause the 
veteran minor disability.  It was emphasized that he had 
overall good function of the right shoulder.

The veteran underwent new VA muscles and joints examinations 
in December 1998.  Both of these examinations were conducted 
by the same physician, who noted that the veteran's claims 
file and the Board remand had been reviewed.  The examiner 
also noted that the veteran reported right shoulder pain with 
activity and cold weather.  However, the veteran noticed no 
increased pain with overhead activity.

On physical examination, the veteran was found to have full 
range of motion of the right shoulder without evidence of 
limitation with some very mild pain.  Additionally, he was 
found to have a normal rotator cuff musculature, which was 
5/5 for strength and symmetric.  There was no evidence of 
acromioclavicular tenderness on palpation.  Furthermore, 
there was no impingement.  Hawkin's was negative, as was Near 
sign.  However, he was found to have some mild sub-acromial 
bursitis on palpation with hyperextension of the shoulder.  
The examiner also noted that X-rays of the shoulder were 
within normal limits, with no evidence of acromioclavicular 
arthritis or shrapnel.  There was possible early degenerative 
changes of the shoulder which the examiner stated were "not 
quite evident at this time."  Based on the foregoing, the 
examiner's diagnostic assessments were possible early 
degenerative joint disease of the shoulder; and sub-acromial 
bursitis.  Moreover, the examiner commented that the 
veteran's early arthritis was a clinical examination based on 
history of cold weather pain.  It was not yet 
radiographically evidence or evident or physical examination.  
The examiner also commented that the veteran did not appear 
to have any functional limitations or impairment, nor 
apparent residual deficit secondary to shrapnel injuries.  

VA X-rays revealed the veteran's right shoulder to be 
anatomically aligned with the glenoid.  Also, the 
acromiohumeral distance was normally maintained.  There was 
no evidence of fracture or dislocation seen.  Based on the 
foregoing, the diagnostic impression was of a normal right 
shoulder.

The veteran underwent a VA scars examination on January 6, 
1999.  Physical examination revealed three scars in the 
anterior shoulder adjacent to the upper right anterior chest.  
All of these scars were noted as being linear.  Two of the 
scars measured 1.5 cm, while the other measured 2 cm.  The 
examiner found the scars to be tender, otherwise they were 
not remarkable.  Further, they were not adherent.  It was 
stated that they were "pliable;" they were not fixed.  
There was no evidence of ulceration, breakdown, elevation, or 
depression.  Moreover, the examiner found that there was 
really no underlying tissue loss, inflammation, edema, or 
keloid formation.  Regarding color, the examiner stated that 
the scars were deep pigmented compared to the surrounding 
normal skin.  Additionally, the examiner found that there was 
little disfigurement, but no functional loss.  Based on the 
foregoing, the examiner diagnosed scars, three, traumatic, 
symptomatic.

In a June 2000 Supplemental Statement of the Case, the RO 
assigned a 10 percent disability rating for the veteran's 
residuals of a shell fragment wound to the right shoulder, 
effective January 6, 1999.  The RO noted that this rating was 
based upon a finding of tender residuals scars on the January 
1999 VA scars examination, and that the medical evidence did 
not warrant a compensable rating prior to that date.  
Further, the RO confirmed and continued the denials of 
service connection for the veteran right shoulder arthritis 
and right biceps disorder.

In an August 2000 statement, the veteran's representative 
contended that the benefit of the doubt doctrine warranted a 
grant of service connection for the right shoulder arthritis 
and right biceps disorder as secondary to the service-
connected shell fragment wound residuals.

I.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record shows that the veteran's shell fragment wound 
residuals have been consistently evaluated pursuant to the 
criteria for scars.  Under VA regulations, a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulcerations.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is warranted 
for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Scars may be evaluated on the basis of any related 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

The Board notes that it does not appear that the veteran's 
shell fragment wound residuals have ever been evaluated 
pursuant to the criteria for evaluating muscle injuries.  See 
4.56, 4.73 (Diagnostic Codes 5301-5304).  Moreover, it is not 
clear from the medical evidence on file that the veteran ever 
sustained any muscle damage to the right shoulder as a result 
of the in-service shell fragment wound.  However, for the 
reasons stated below, the Board concludes that even if the 
veteran did sustain a muscle injury he is not entitled to a 
compensable disability rating for such a disability either 
before or since January 6, 1999.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

During the pendency of this appeal the VA issued new 
regulations for evaluating disability due to muscle injuries, 
which were effective July 3, 1997.  62 Fed. Reg. 30235-30240 
(1997).  However, the Board finds that a comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision.  See 38 C.F.R. § 4.56 (1996).  
Therefore, the Board concludes that the veteran is not 
prejudiced by application of the current criteria to his 
claim.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his residuals of a shell fragment wound to the right 
shoulder is well grounded.  Because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Here, 
VA has accorded the veteran several examinations in relation 
to this claim, and he has not indicated that the disability 
has increased in severity since the last examination.  
Further, there does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

In the instant case, the Board finds that the medical 
evidence on file does not warrant a compensable disability 
rating for his shell fragment wound residuals prior to 
January 6, 1999.  The residuals scars were found to be 
asymptomatic on both the October 1993 and May 1996 VA scars 
examinations.  Further, the veteran testified in August 1993 
that there was no pain at the site of the shell fragment 
wound.  Also, the VA medical treatment records show no 
complaints of or treatment for problems related to the scars.  
Therefore, prior to the notation of tender scars on the 
January 6, 1999, VA scars examination, the veteran did not 
meet or nearly approximate the criteria for a compensable 
disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7804.

Regarding the period since January 6, 1999, the Board notes 
that neither Diagnostic Code 7803 or 7804 provides for a 
disability rating in excess of 10 percent.  

With respect to Diagnostic Code 7805, the Board notes that 
the medical evidence, including the December 1998 and January 
1999 VA examinations, show that the veteran has not 
experienced any functional loss due to the residual scars.  
Thus, the Board concludes that this Code is not for 
application in the instant case, either before or since 
January 6, 1999.

Similarly, the Board finds that the veteran is not entitled 
to a compensable disability rating based upon muscle injury 
either before or since January 6, 1999.  As indicated above, 
it is not clear from the evidence, including the service 
medical records, that the shell fragment wound caused any 
muscle injury to the right shoulder.  Even if the Board were 
to assume that it did result in a muscle injury, the medical 
evidence supports a finding of no more than slight 
impairment.  Under all of the potential Diagnostic Codes for 
evaluating injuries to shoulder muscles, a slight muscle 
injury requires assignment of a noncompensable disability 
rating.  38 C.F.R. § 4.73.

The Board notes that neither the service medical records nor 
the post-service medical records indicates that the shell 
fragment wound resulted in a through-and-through injury.  
Further, the service medical records show that the shell 
fragment wound was treated as a superficial injury.  Both 
these records and the veteran's own statements show that he 
received brief treatment for the wound, and was subsequently 
returned to duty.  Despite the veteran's assertions at his 
personal hearing, X-rays of the right shoulder conducted in 
May 1996, July 1997, and December 1998, showed no evidence of 
any retained foreign body.  As noted above, the veteran's 
scars were not found to be asymptomatic until January 6, 
1999, and the only symptoms noted at that time was 
tenderness.  This supports of finding of only minimal 
scarring.  Moreover, the medical evidence, including the VA 
muscles examinations conducted in July 1997 and December 1998 
show no evidence of fascial defect, atrophy, or impaired 
tonus of the shoulder muscles.  As indicated above, the 
December 1998 and January 1999 VA examiners found no evidence 
functional loss.  Thus, the Board concludes that the medical 
evidence would support a finding of no more than a slight 
muscle injury, if applicable.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable disability rating for his residuals of a shell 
fragment wound to the right shoulder prior to January 6, 
1999, nor a rating in excess of 10 percent since that date.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a compensable rating prior to January 6, 1999, nor a 
rating in excess of 10 percent since that date.  While the 
veteran has complained of intermittent right shoulder pain, 
there was no objective medical evidence of pain of the 
residual scars prior to the January 1999 VA examination.  For 
the reasons stated above, the Board has determined that the 
residuals scars have not resulted in any functional loss.  
Moreover, the medical evidence tends to show that the 
veteran's right shoulder pain is due to the diagnosed right 
acromioclavicular arthritis, a separate disability which is 
adjudicated below.

II.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As a preliminary matter, the Board notes that even 
though arthritis is a chronic disease entitled to presumptive 
service connection, no competent medical evidence is on file 
which shows that the veteran's right acromioclavicular 
arthritis was present during service or to a compensable 
degree within the first post-service year.  Therefore, he is 
not entitled to a grant of service connection on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

In the instant case, the Board finds that the veteran's 
claims of entitlement to service connection for arthritis of 
the right shoulder and a right biceps disorder as secondary 
to the service-connected shell fragment wound residuals of 
the right shoulder, are well grounded.  The medical evidence 
on file shows diagnoses of right shoulder arthritis and a 
disability of the veteran's right biceps.  Further, both the 
May 1996 and July 1997 VA examiners provide competent medical 
opinions which tend to show that both of these disabilities 
are related to the service-connected shell fragment wound 
residuals.  See Tirpak, 2 Vet. App. at 611; Kandik v. Brown , 
9 Vet. App. 434, 439 (1996) ( A well-grounded claim need not 
be conclusive but only possible in order meet the burden 
established in the statute); see also Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000).  Thus, both of these claims are 
well grounded.  Caluza at 506.

Adjudication of the veteran's claims of service connection 
for right shoulder arthritis and a right biceps disorder does 
not end with the finding that these claims are well grounded.  
In determining that a veteran's claim is well grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once a 
claim is found to be well grounded, the presumption that it 
is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Because these claims are well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to both 
claims.  38 U.S.C.A. § 5107(a).  Here, VA has accorded the 
veteran several examinations in relation to both claims, 
provided him with the opportunity to present testimony at a 
personal hearing, and there does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Accordingly, the Board concludes that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to both the right biceps disorder and the 
right acromioclavicular arthritis.

For the reasons stated below, the Board finds that the 
evidence supports a grant of service connection for right 
acromioclavicular arthritis, but that the preponderance of 
the evidence is against the finding that the veteran's right 
biceps disorder was incurred in or aggravated by his period 
of active duty, to include the service-connected shell 
fragment wound residuals of the right shoulder.

With regard to the right biceps disorder, the Board notes 
that the October 1993 VA medical examination shows that the 
veteran first experienced problems with the biceps following 
a post-service injury that occurred many years after his 
discharge from service.  Further, neither the May 1996 nor 
the July 1997 examiners who related the disability to the 
service-connected shell fragment wound residuals appear to 
have considered this post-service injury.  In fact, the 
record does not show that either of these examiners reviewed 
the veteran's claims file in conjunction with their 
respective examinations of the veteran.  The Board also notes 
that the opinion of the July 1997 VA examiner appears to be 
inconsistent with his examination finding that that no muscle 
was penetrated in the biceps right between the deltopectoral 
groove where the scars were noted.  

The Board also notes that the December 1998 VA examiner 
stated that the veteran did not appear to have any functional 
limitations or impairment, nor apparent residual deficit 
secondary to shrapnel injuries.  As stated above, the 
December 1998 VA examiner noted that the veteran's claims 
file and the Board's remand had been reviewed.  The Board's 
remand directed the examiner to proffer an opinion regarding 
the etiology of the veteran's arthritis of the right shoulder 
and the right biceps disorder.  Consequently, the Board finds 
that the examiner's opinion was that the right biceps 
disorder was not secondary to the service-connected shell 
fragment wound residuals.  Further, as stated above, the 
evidence does not show that either the May 1996 or the July 
1997 VA examiners reviewed the claims file.  Thus, the Board 
finds that the December 1998 examiner's opinion is entitled 
to more weight.  

Taking into account the fact that the veteran first 
experienced problems with his right biceps following a post-
service injury, as well as the opinion of the December 1998 
VA examiner, the Board concludes that the preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the claim, the reasonable doubt 
doctrine is not for application.  See generally Gilbert, 
supra.

With respect to the veteran's right shoulder arthritis, the 
Board notes that in addition to the May 1996 and July 1997 VA 
examination reports, the January 1993 VA medical treatment 
records also support a finding that this disability is 
secondary to the service-connected shell fragment wound 
residuals.  More importantly, unlike the veteran's right 
biceps disorder, nothing on file shows that the veteran had 
an intercurrent injury to the right shoulder other than the 
in-service shell fragment wound.  In other words, no evidence 
is on file which indicates that the right shoulder arthritis 
is due to a disease or injury other than what occurred during 
service.  Thus, even with the opinion of the December 1998 VA 
examiner, the Board is of the opinion that there is an 
approximate balance of positive and negative evidence 
regarding the claim of service connection for right shoulder 
arthritis as secondary to the service-connected shell 
fragment wound residuals.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102; see 
also Gilbert, supra.  Resolving reasonable doubt in favor of 
the veteran, the Board concludes that he is entitled to a 
grant of service connection for right acromioclavicular 
arthritis, claimed as secondary to the service-connected 
shell fragment wound to the right shoulder.  

As an additional matter, the Board notes that arthritis is 
evaluated based upon limitation of motion of the part 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Further, the evidence on file shows numerous range of motion 
findings concerning the right shoulder.  However, the issue 
of whether there is a connection between the veteran's 
service and the disability is a separate issue from the 
degree of the disability.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  Therefore, the Board currently has no 
jurisdiction to address the issue as to the proper disability 
rating for the veteran's right acromioclavicular arthritis.


ORDER

Entitlement to a compensable disability rating for residuals 
of a shell fragment wound to the right shoulder prior to 
January 6, 1999, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the right shoulder 
since January 6, 1999, is denied.

Entitlement to service connection for a right biceps 
disorder, claimed as secondary to the service-connected shell 
fragment wound to the right shoulder, is denied.

Entitlement to service connection for right acromioclavicular 
arthritis, claimed as secondary to the service-connected 
shell fragment wound to the right shoulder, is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

 

